RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 20-December-2020 with respect to application 16/624,624 filed 19-December-2019.  
Applicant has amended claims 1-3 and 5-11, cancelled claim 4, and has added new claims 12-16.
Claims 1-3 and 5-16 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10 and 11 are rejected under 35 USC §103(a) as unpatentable over Ramsager (United States Patent Application Publication # US 2004/0195320 A1) in view of Rutschmann (United States Patent Application Publication # US 2010/0223883 A1).
Consider claim 1:  A projection indication device, Ramsager discloses a system and method for projecting a handling instruction onto a moving item in which, based at least in part on scanned indicia on a parcel, the parcel is tracked, and handling instructions projected onto the parcel [Title; Abstract: Fig. 1-2, 4-5; Para. 0015, 0017] comprising:
a processor; the system comprising a computer (45) (processor) [Fig. 4; Para. 0018, 0046, 0052], and 
a memory, a database (80) (memory) [Fig. 4; Para. 0018, 0046, 0048-0049, 0052],
wherein by cooperating with the memory, the processor 
generates a normal projection image to be projected on a parcel to be transported, based on a reading result of parcel identification information included in a label attached on the parcel, wherein a label or indicia (30) is read and matched to a particular parcel an in an embodiment causing a projector (60) to project an image (62) with handling instructions (normal image) on the parcel [Fig. 2, 5; Para. 0052-0054, 0061-0063, 0074-0076];
detects occurrence of an error based on sensing information of the parcel to be transported,
generates a projection image indicating the occurrence of the error in a case where the occurrence of the error is detected, and wherein the projected display may comprise one of a standard set of symbols, icons and/or messages for faults (errors), including in particular an exemplary display symbol indicating a failure to read the indicia [Para. 0077], (therefore disclosing at least the detection of failure to read error and generation of an associated projection symbol image); and
indicates to project the projection image on the parcel which is a target of the error, and projects the normal projection image on the parcel which is not the target of the error, and that the display for the particular parcel is transmitted to the projector and projected onto that parcel (task 182) and/or in accordance with a standard set of icons or symbols variously and 
wherein the processor detects, as the error, that the parcel to be transported passes through a predetermined sorting area without being picked up based on the sensing information.
Ramsager discloses a standard set of symbols for display, including for faults, such as a failure to read fault, and clearly suggesting the existence of other fault types, but does not disclose a fault specifically for a parcel that passes through an area without being picked up.  Display of such information was known in prior art, however, and for example:
Rutschmann discloses an analogous picking line and method [Title; Abstract; Fig. 1-3; Para. 0001, 0010-0013] and in particular that items moving on a conveyer are scanned and one of a plurality of status/handling states are determined and displayed for each, including at least good (normal), bad (defective/error), and incorrect position tolerance (error); and specifically that a reason for which products exit the system without being packaged (sorted) is displayed [Fig. 3; Para. 0038-0039, (also 0031-0037, 0040)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective fling for the invention to display various [error] indications for items that pass through a picking [sorting] area without being selected, indicating a reason that they were not selected, as taught by Rutschmann and applied to a package handling system and method as taught by 
Consider claim 2 and as applied to claim 1:  The projection indication device of Claim 1, wherein the processor 
generates different projection images between an error indicating a fault in the reading result of the parcel identification information, and an error due to another abnormality in a case where the reading result of the parcel identification information is normal.
Ramsager discloses a specific projected message in the case of a reading fault (read error) and that there may be a standard set of symbols, icons or messages to convey special circumstances [Para. 0077], but does not explicitly disclose any particular other errors or faults to which these might apply.
Rutschmann discloses a plurality of status/handling states are determined and displayed for each, including at least good (normal), bad (defective/error), and incorrect position tolerance (error); and specifically that a reason for which products exit the system without being packaged (sorted) is displayed [Fig. 3; Para. 0038-0039].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective fling for the invention to display various [error] indications for items that pass through a picking [sorting] area without being selected, indicating a reason that they were not selected, including, for example an incorrect position/tolerance error as taught by Rutschmann in addition to a read failure 
Consider claim 10 and as applied to claim 1:  A parcel sorting system comprising:
the projection indication device of Claim 1; Ramsager specifically discloses structures for performing acquisition, tracking and projection tasks as follow:
a label reader that reads the parcel identification information from the label attached to the parcel; an acquisition device (20) for acquiring destination and identification information from a parcel destination label, and may include: an image camera, RFID reader, barcode reader, optical scanner, and/or OCR recognition device [Fig. 4-5; Para. 0061-0062]
an image sensor that obtains an image including the parcel; that package dimensions and location may be acquired and the package tracked as it moves through a facility by a tracking system (40) (task 141), and where the tracking may include cameras obtaining video and images [Fig. 4-5; Para. 0065-0066, 0070-0071]; and 
an image projection device that projects the projection image on the parcel; a projector (60) for projecting one or more images onto and/or near to the package (task 180) [Fig. 4-5; Para. 0078-0082].
Consider claim 11:  A projection indication method, Ramsager discloses a system and method for projecting a handling instruction onto a moving item in which, based at least in part on scanned indicia on a parcel, the parcel is tracked, and comprising:
generating, by a processor cooperating with a memory, a normal projection image to be projected on a parcel to be transported, based on a reading result of parcel identification information included in a label attached on the parcel; the system comprising a computer (45) (processor) [Fig. 4; Para. 0018, 0046, 0052] and a database (80) (memory) [Fig. 4; Para. 0018, 0046, 0048-0049, 0052], wherein the computer causes a label or indicia (30) to be read and matched to a particular parcel an in an embodiment causing a projector (60) to project an image (62) with handling instructions (normal image) on the parcel [Fig. 2, 5; Para. 0052-0054, 0061-0063, 0074-0076];
detecting, by the processor cooperating with the memory, occurrence of an error based on sensing information of the parcel to be transported; 
generating, by the processor cooperating with the memory, a projection image indicating the occurrence of the error in a case where the occurrence of the error is detected; and wherein the projected display may comprise one of a standard set of symbols, icons and/or messages for faults (errors), including in particular an exemplary display symbol indicating a failure to read the indicia [Para. 0077], (therefore disclosing at least the detection of failure to read error and generation of an associated projection symbol image); and
indicating, by the processor cooperating with the memory, to project the projection image on the parcel which is a target of the error and projection the normal projection image on the parcel which is not the target of the error; that and
wherein the processor detects, as the error, that the parcel to be transported passes through a predetermined sorting area without being picked up based on the sensing information.
Ramsager discloses a standard set of symbols for display, including for faults, such as a failure to read fault, and clearly suggesting the existence of other fault types, but does not disclose a fault specifically for a parcel that passes through an area without being picked up.  Display of such information was known in prior art, however, and for example:
Rutschmann discloses an analogous picking line and method [Title; Abstract; Fig. 1-3; Para. 0001, 0010-0013] and in particular that items moving on a conveyer are scanned and one of a plurality of status/handling states are determined and displayed for each, including at least good (normal), bad (defective/error), and incorrect position tolerance (error); and specifically that a reason for which products exit the system without being packaged (sorted) is displayed [Fig. 3; Para. 0038-0039, (also 0031-0037, 0040)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective fling for the invention to display various [error] indications for items that pass through a picking [sorting] area without being selected, indicating a reason that they were not selected, as taught by Rutschmann and applied to 

Claim 3 is rejected under 35 USC §103 as unpatentable over Ramsager (United States Patent Application Publication # US 2004/0195320 A1) and Rutschmann (United States Patent Application Publication # US 2010/0223883 A1), in view of Serjeantson et al. (United States Patent # US 9,192,965 B2), hereinafter Serjeantson.
Consider claim 3 and as applied to claim 2:  The projection indication device of Claim 2, wherein for the parcel, a predetermined transport path is defined for each parcel identification information, and the processor 
determines whether or not the parcel is transported along the predetermined transport path in a case where the reading result of the parcel identification information is normal, and
generates a projection image indicating occurrence of an error in a case where the parcel is transported along the predetermined transport path different from a transport path associated with the parcel identification information.
Ramsager discloses a specific projected message in the case of a reading fault (read error), or a projected message that special (manual) handling of a particular parcel is required, and also that there may be a standard set of symbols, icons or messages to convey special circumstances [Para. 0077], but does not explicitly disclose a particular error and displayed image for a 
Serjeantson discloses an analogous package vision sort system [Title; Abstract: Fig. 2, 4, 6; Col. 2, 21-48], and particularly, that if a box (parcel) has been sorted to an incorrect destination, an [error] alert is sent to the user via graphical interface [Fig. 10, 14; Col. 5, 22-39; Col. 6, 43-55].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide an error alert image to an operator when a detection is made that a parcel is sorted to an incorrect path or destination as taught by Serjeantson as one of a plurality of alternative images in a standard message portfolio also including the read failure error image as taught by Ramsager as modified by Rutschmann in order that the operator is quickly notified of a mistake in order to allow the error to be quickly rectified.

Claim 5 is rejected under 35 USC §103 as unpatentable over Ramsager (United States Patent Application Publication # US 2004/0195320 A1) and Rutschmann (United States Patent Application Publication # US 2010/0223883 A1), in view of Hiroi (United States Patent Application Publication # US 2017/0066597 A1).
Consider claim 5 and as applied to claim 1:  The projection indication device of Claim 1, wherein the processor generates the projection image including information indicating a sorting destination of the parcel to be transported as the projection image indicating the error in a case where the parcel to be transported passes through the predetermined sorting area without being picked up.
Ramsager discloses a specific projected message in the case of a reading fault and that there may be a standard set of symbols, icons or messages to convey special circumstances [Para. 0077], but does not explicitly disclose application to a case where the parcel passes through a predetermined sorting are without being picked up.
Rutschmann discloses that a reason for which products exit the system without being packaged (sorted) is displayed [Fig. 3; Para. 0038-0039], but neither Ramsager nor Rutschmann discloses that an intended sorting destination is included with such indication.
Hiroi discloses a system and method in which a sorting destination (300) for an object (200) (parcel) is determined based on an image obtained by a camera (500) of the object destination label (210), and based on the determination, a projection device (600) projects a destination image (230) onto the object [Title; Abstract: Fig. 1-4; Para. 0062], and specifically that the projected image for an object may be changed from that indicating a sort destination (and therefore a successful destination read result) to an [error] image and message urging processing if the object is not processed (picked up) before a predetermined time [Para. 0106].
Hiroi also discloses that in embodiments that an image may include both a proper destination and other information such as a business contact or 
It would, therefore, have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide an image and message for a particular parcel, which comprises both a sort destination and additional information, and where such additional information may be an error indication that sort time has expired and urging operator action as taught in embodiments of Hiroi, and applied to a package handling system and method as taught by Ramsager and as modified by Rutschmann, where it would have been obvious to combine this information in order that the operator knows to which destination he is urged to more the particular parcel.

Claim 6 is rejected under 35 USC §103 as unpatentable over Ramsager (United States Patent Application Publication # US 2004/0195320 A1) and Rutschmann (United States Patent Application Publication # US 2010/0223883 A1), in view of Gordon (United States Patent Application Publication # US 2014/0208902 A1).
Consider claim 6 and as applied to claim 4:  The projection indication device of Claim 4, wherein the processor further indicates to emit a sound indicating the error in a case where the parcel to be transported passes through the predetermined sorting area without being picked up.
Ramsager discloses a specific projected message in the case of a reading fault and that there may be a standard set of symbols, icons or messages to 
Rutschmann discloses that a reason for which products exit the system without being packaged (sorted) is displayed [Fig. 3; Para. 0038-0039], but neither Ramsager nor Rutschmann discloses the use of sound to provide or augment such error alerts.  This is well established in the art, however, and for example:
Gordon discloses a semi-automated leather processing system and method in which die cutting instructions are provided by projected images [Title; Abstract; Fig. 1-2; Para. 0013-0014] and specifically that that error warning messages may be provided in projected image and/or audio form [Para. 0025].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide an audio warning component to at least some determined errors in lieu of, or in addition to a projected error image as taught by Gordon and applied to and applied to a package handling system and method as taught by Ramsager as modified by Rutschmann, where audio alerts are known to be effective in gaining an individual’s attention, and may be readily combined with visual cues.

Claim 8 is rejected under 35 USC §103 as unpatentable over Ramsager (United States Patent Application Publication # US 2004/0195320 A1) and Rutschmann (United States Patent Application Publication # US 2010/0223883 A1), in view of Murphy et al. (United States Patent # US 5,510,776).
Consider claim 8 and as applied to claim 1:  The projection indication device of Claim 1, wherein in a case where a plurality of errors occurs simultaneously, the processor determines a number of errors to be indicated by the projection image according to an area of a projection surface of the parcel on which the projection image is projected.
Ramsager discloses a specific projected message in the case of a reading fault (read error), or a projected message that special (manual) handling of a particular parcel is required, and also that there may be a standard set of symbols, icons or messages to convey special circumstances [Para. 0077], and also that a size and shape of parcel surface may be determined and used to determine a size and shape of the display (62) [Para. 0083, 0089], but does not explicitly disclose an arrangement or method for display of a plurality of error images.
Murphy, however, discloses an analogous projection display as may be used in a vehicle where and a particular area for display by be too small for simultaneous display of a plurality of messages [Tile; Abstract; Fig. 1-2; Col. 1, 8-9, 12-23. 36-53] and where the display area is too small to display a particular plurality of error messages, that they may be prioritized and/or displayed alternately in a sequence [Col. 2, 8-34; Col. 3, 51-57; claim 1-2].
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the invention that a plurality of error indications may be projected 

Claim 9 is rejected under 35 USC §103 as unpatentable over Ramsager (United States Patent Application Publication # US 2004/0195320 A1) and Rutschmann (United States Patent Application Publication # US 2010/0223883 A1), in view of Curlander et al. (United States Patent # US 9,299,013 B2).
Consider claim 9 and as applied to claim 1:  The projection indication device of Claim 1, wherein in the case where occurrence of the error is detected, the processor generates the projection image having a color different from that of a normal projection image to indicate the occurrence of the error.
Ramsager discloses a specific projected message in the case of a reading fault (read error) and that there may be a standard set of symbols, icons or messages to convey special circumstances [Para. 0077], but does not disclose use of color to augment or distinguish an error image from a destination or other information type image. This concept is well established in the art, however, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to project a particular bright color, alone or with text, as taught by Curlander and applied to one or more of a plurality of alternative images in a standard message portfolio for indicating various errors as taught by Ramsager as modified by Rutschmann, in order to emphasize and distinguish a projected error message and gain an operator’s attention.

Claim 12 is rejected under 35 USC §103 as unpatentable over Ramsager (United States Patent Application Publication # US 2004/0195320 A1) and Rutschmann (United States Patent Application Publication # US 2010/0223883 A1), in view of Hansl et al. (United States Patent Application Publication # US 2015/0114799 A1), hereinafter Hansl.
Consider claim 12 and as applied to claim 1: The projection indication device of Claim 1, wherein, after passing through the predetermined sorting area, the parcel passes through a specific region, and the specific region is narrower than the predetermined sorting area.
Neither Ramsager nor Rutschmann specifically discloses that sections of the picking or sorting system line are of varying width.
Hansl, however shows an analogous picking system and method [Title; Abstract; Fig. 1; Para. 0007-0008] and particularly that first and second diverting conveyor systems (15, 16) comprising pickup areas (14) as part of a pickup station (5) is wider than either incoming/source conveyors (8, 9) or an exit/outgoing conveyor (10) [Fig. 1, 4, 5].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide diverting conveyor systems associated with a picking or sorting station (predetermined sorting area, from which objects (parcels) depart though a narrower conveyor (specific region) as taught by Hansl and applied to a package handling system and method as taught by Ramsager and as modified by Rutschmann, where the wider diverting conveyor allows for a larger pickup area available the sorter/picker at any particular time.

Claims 13-16 are rejected under 35 USC §103 as unpatentable over Ramsager (United States Patent Application Publication # US 2004/0195320 A1) and Rutschmann (United States Patent Application Publication # US 2010/0223883 A1), in view of Hiroi (United States Patent Application Publication # US 2017/0066597 A1), and Hernandez et al. (United States Patent Application Publication # US 2014/0063042 A1), hereinafter Hernandez.
Consider claim 13 and as applied to claim 1: The projection indication device of Claim 1,
wherein the processor generates the normal projection image to be projected on the parcel while the parcel is in the predetermined sorting area, and
indicates to project the normal projection image on the parcel while the parcel is in the predetermined sorting area, Ramsager discloses that a label or indicia (30) is read and matched to a particular parcel an in an embodiment causing a projector (60) to project an image (62) with handling instructions (normal image on the parcel [Fig. 2, 5; Para. 0052-0054, 0061-0063, 0074-0076]; and
the projection image indicating the occurrence of the error and the normal projection image each include a same image.
Rutschmann discloses that a reason for which products exit the system without being packaged (sorted) is displayed [Fig. 3; Para. 0038-0039], but neither Ramsager nor Rutschmann discloses that the original handling instructions (image) are included with such indication.
Hiroi discloses a system and method in which a sorting destination (300) for an object (200) (parcel) is determined based on an image obtained by a camera (500) of the object destination label (210), and based on the determination, a projection device (600) projects a destination image (230) onto the object [Title; Abstract: Fig. 1-4; Para. 0062], and specifically that the projected image for an object may be changed from that indicating a sort destination (and 
Hiroi also discloses that in embodiments that an image may include both a proper destination and other information such as a business contact or special handling instructions [Para. 0107-0108] but does not specifically disclose such combinations in the same embodiment.
Hernandez, moreover, discloses methods and systems for display of errors [Title; Abstract; Fig. 2A; Para. 0004-0005] and specifically that an error may be indicated by highlighting an [original] thumbnail representation in different colors, or by enclosing the image in borders of different colors representative of the error type [Para. 0048].
It would, therefore, have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide an image and message for a particular parcel, which comprises both an original sort destination image and additional information, and where such additional information may be an error indication that the object has not been sorted and urging operator action as taught in embodiments of Hiroi, and to indicate the error at least in part, by highlighting or placing a border of a particular color representative of the error around the original display image as taught by Hernandez, applied to a package handling system and method as taught by Ramsager and as modified by Rutschmann, where it would have been obvious to add the error indication to the original sorting information [image] in order that the operator 
Consider claim 14 and as applied to claim 13: The projection indication device of Claim 13, wherein colors of the same image in the projection image indicating the occurrence of the error and of the same image in the normal projection image are different. This claim is rejected based on the same references, citations and analysis as presented for claim 13 (and as applied to claim 1) previously.
Consider claim 15 and as applied to claim 13: The projection indication device of Claim 13, wherein borders of the same image in the projection image indicating the occurrence of the error and of the same image in the normal projection image are different. This claim is rejected based on the same references, citations and analysis as presented for claim 13 (and as applied to claim 1) previously.
Consider claim 16 and as applied to claim 13: The projection indication device of Claim 13, wherein the same image in each of the projection image indicating the occurrence of the error and the normal projection image indicates a sorting destination of the parcel. This claim is rejected based on the same references, citations and analysis as presented for claim 13 (and as applied to claim 1) previously.

Allowable Subject Matter
Objection is made to claim 7 as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 20-December-2020  have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to objections made to claims 1 and 7 for informalities [Remarks: page 10]: Applicant’s amendment of these claims obviates the objections, which have been withdrawn.
Consider Applicant’s remarks with respect to the rejection of claims 1-10 under 35 USC §112(b) as indefinite [Remarks: page 10]: Applicant’s amendment of claim 1 obviates these rejections, which have been withdrawn.
Consider Applicant’s remarks with respect the rejection of claims 1, 10 and 11 under 35 USC §102(a)(2) as anticipated by Ramsager (US 2004/0195320 A1): [Remarks: page 10-12]:  Applicant’s arguments have been carefully considered, but have been rendered moot by a new rejection of these claims under 35 USC §103(a) over Ramsager and Rutschmann (US 2010/0223883 A1), the new rejection necessitated by the amendment of the claims, and where the combination teaches or renders obvious the limitations of the amended claims.
Consider Applicant’s remarks with respect the rejection of claims 1, 4 and 11 under 35 USC §102(a)(2) as anticipated by Hiroi (US 2017/0066597 A1): 
Consider Applicant’s remarks with respect the rejection of dependent claims 2, 3 and 5-9 [Remarks: page 14]:  Applicant’s first argument with respect to these claims asserts allowability based on the alleged allowability of claim 1.  This argument is not persuasive because claim 1 is now rejected under 35 USC §103(a) over Ramsager and Rutschmann.
Consider Applicant’s additional remarks with respect the rejection of claim 3 under 35 USC §103 over Ramsager and Serjeantson (US 9,192,965 B2): [Remarks: page 14-15]:  Applicant’s argument asserts a distinction between a claimed path as the transportation path along which the parcel is transported, wherein it is asserted that this is different from an error of placing a parcel at a wrong sort destination as disclosed by Serjeantson.  This argument is not persuasive, because there is no real difference; the purpose of the sorting operation is to place the parcel along a path to the intended destination (as opposed to another path to another destination), and therefore a sort error places the parcel on an incorrect path.  This claim is now rejected under 35 USC §103(a) over Ramsager, Rutschmann and Serjeantson.
Consider Applicant’s additional remarks with respect the rejection of claim 7 under 35 USC §103 
Consider Applicant’s additional remarks with respect the rejection of claim 8 under 35 USC §103 over Ramsager and Murphy (US 5,510,776): [Remarks: page 15]:  Applicant’s argument is that Murphy does not detect the size of an available display area.  This argument is not persuasive, because this feature is already taught by Ramsager.  This claim is now rejected under 35 USC §103(a) over Ramsager, Rutschmann and Murphy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Okada et al. (U.S. Patent # US 6,076,683 A) disclosing a sorter mechanism.
Ovens et al. (U.S. Patent Application Publication # US 2018/0341254 A1) disclosing monitoring and confirming information in an image.
Braginsky et al. (U.S. Patent Application Publication # US 2004/0016684 A1) disclosing synchronous semi-automatic parallel sorting.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684